DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s previous election of GROUP 1 (claims 1-11) in the reply filed on 11/10/2020 is noted. 
Drawings
The drawings were received on 04/13/2021.  These drawings are ACCEPTABLE.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10: claim 10 states: “The diaphragm of claim 1 wherein the first layer includes a base material and a coating that prevents vapor permeation therethrough.” The limitations of claim 10 are directed to the portion of the specification 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8 and11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull USPN 3911796 in view of Öhrle USPN 7905172.

    PNG
    media_image1.png
    753
    1818
    media_image1.png
    Greyscale
Annotated Figure 2 of Hull USPN 3911796 (Attached Figure 1)
Regarding Claim 1: Hull USPN 3911796 discloses the limitations:
a first layer 13 formed from a first material (i.e. formed from a fabric reinforcement material, Column 2 Line 32-34);
a second layer (see Annotated Figure 2 of Hull USPN 3911796 (Attached Figure 1) above) coupled to the first layer (it is) and formed from a second material (the second layer may be formed of natural or synthetic rubber and other rubber-like materials having characteristic elastomeric properties which may be used in diaphragms as a substitute for in combination with rubber, Column 2 Line 23-39) different than the first material (it is); and 
a third layer (Attached Figure 1) and wherein the first layer 13 is received between the second layer and third layer (it is, see Attached Figure 1), wherein the first layer 13 is continuous and without perforations in an entire area of the diaphragm adapted to be exposed to a fluid (no holes are shown in the structure of the diaphragm illustrated in Figure 4 or the detail view of the diaphragm shown in Figure 2), and wherein portions of the second layer (see “portion of the second layer” in Attached nd layer) engaged with a first one of the two bodies (i.e. engaged with annular portion of element 20, see Figure 4) and said opposite side of the bead (i.e. side of bead defined by 3rd layer) engaged with a second one of the two bodies (i.e. engaged with annular portion of element 21, see Figure 4). Hull USPN 3911796 is silent regarding the limitations: a first material that inhibits or prevents vapor permeation through the diaphragm.
However, Öhrle USPN 7905172 does disclose the limitations:
a first layer 3 formed from a first material (PFA, Column 2 Line 30-39) that inhibits or prevents vapor permeation through the diaphragm (the PFA material in the prior art of Ohrle is able to perform the claimed function within the same confines that the PFA material of the instant application is able to perform the claimed function); 
a second layer 2 coupled to (i.e. laminated Column 1 Line 9-20) the first layer 3 and formed from a second material (the second layer 2 is made of PTFE) different than the first material (PTFE is different than PFA); and
a third layer 4 and wherein the first layer 3 is received between the second 2 and third layer (it is see Figure 1A) wherein the first layer 3 is continuous and without 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first material of the first layer 13 of Hull USPN 3911796 with the PFA material of barrier layer 3 of Öhrle USPN 7905172 in order to effectively prevent permeation of the medium that impacts the membrane (Column 1 Line 39-41, Column 2 Line 30-39).
Regarding Claim 2: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Öhrle USPN 7905172 does disclose the limitations: wherein the first material (PFA) includes at least one of fluoropolymers, perfluoroalkoxy (it does, it is 
Regarding Claim 5: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hull USPN 3911796 does disclose the limitations: wherein the third layer (Attached Figure 1) is formed from the second material (it is, see Figure 2, Attached Figure 1, and Column 2 Line 23-34). 
Regarding Claim 6: Claim 6 recites product by process claim language:
 “wherein the second layer and third layer are both overmolded on the first layer”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Hull USPN 3911796 as modified by Öhrle USPN 7905172 is the same structure as described by claim 6, Hull USPN 3911796 as modified by Öhrle USPN 7905172 meets the limitations of claim 6 even though the same manufacturing process (overmolding) may not have been used.
Regarding Claim 7: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in 
Regarding Claim 8: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hull USPN 3911796 does disclose the limitations: wherein the second and third layers each include a first portion (see “first portion” of the 2nd layer and 3rd layer in Attached Figure 1 above) that define the bead (it does) that is adapted to be trapped between opposed bodies (opposed bodies = 20,21) and the second and third layers each also include a second portion inboard of the first portion (they do, the 2nd and 3rd layers of Hull, each include a second portion (e.g. portion of 2nd layer generally indicated by element 22 in Figure 2 and portion of 3rd layer generally indicated by element 18 in Figure 2)) and wherein the first layer 13 is fully encapsulated between the second portions of the second and third layers (it is, as shown in Figure 2 a portion of first layer 13 is fully encapsulated between the second portions (portion of 2nd layer generally indicated by element 22 in Figure 2 and portion of 3rd layer generally indicated by element 18 in Figure 2) of the second and third layers).
Regarding Claim 11: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses the claimed invention except for “wherein the first material includes a fluoropolymer, and In re Leshin, 125 USPQ 416. Additionally it is known it the art that Viton has an outstanding resistance to a broad range of fluids.
Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull USPN 3911796 in view of Eady USPN 5634391.
Regarding Claims 1, 2, and 11: 
Hull USPN 3911796 discloses the limitations:
a first layer 13 formed from a first material (i.e. formed from a fabric reinforcement material, Column 2 Line 32-34);
a second layer (see Annotated Figure 2 of Hull USPN 3911796 (Attached Figure 1) above) coupled to the first layer (it is) and formed from a second material (the second layer may be formed of natural or synthetic rubber and other rubber-like materials having characteristic elastomeric properties which may be used in diaphragms as a substitute for in combination with rubber, Column 2 Line 23-39) different than the first material (it is); and 
a third layer (Attached Figure 1) and wherein the first layer 13 is received between the second layer and third layer (it is, see Attached Figure 1), wherein the first layer 13 is continuous and without perforations in an entire area of the diaphragm adapted to be exposed to a fluid (no holes are shown in the structure of the diaphragm illustrated in Figure 4 or the detail view of the diaphragm shown in Figure 2), and nd layer) engaged with a first one of the two bodies (i.e. engaged with annular portion of element 20, see Figure 4) and said opposite side of the bead (i.e. side of bead defined by 3rd layer) engaged with a second one of the two bodies (i.e. engaged with annular portion of element 21, see Figure 4). Hull USPN 3911796 is silent regarding the limitations: a first material that inhibits or prevents vapor permeation through the diaphragm, wherein the first material includes a fluoropolymer, and wherein the fluoropolymer is a fluoroelastomer.
However Eady USPN 5634391 does disclose the limitations:
a first layer (18) formed from a first material (flexible type plastic layer 18 made of Viton) that inhibits or prevents vapor permeation through the diaphragm (the Viton material in the prior art of Eady is able to perform the claimed function within the same confines that the fluoropolymer material of the instant application is able to perform the claimed function), wherein the first material (flexible type plastic layer 18 made of Viton) includes a fluoropolymer (Viton (FKM) is a known example of a fluoropolymer), wherein the fluoropolymer is a fluoroelastomer (Viton (FKM) is a fluoroelastomer). 
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull USPN 3911796 as modified by Öhrle USPN 7905172 as applied to claim 2 above, and further in view of Hisada USPN 3834231.
Regarding Claim 3: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses the claimed invention except for explicitly disclosing NBR rubber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use NBR rubber for the synthetic rubber material of Hull USPN 3911796, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Especially since NBR rubber is a highly oil-resistant and/or gas impermeable material as taught by Hisada USPN 3834231 (Column 5 Line 9-17).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the MPEP § 2141).
Response to Arguments
Applicant’s arguments (Page 9 ¶1-¶3) with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746